DETAILED ACTION
Claims 12-17, 21-33 and 35 have been examined.  Claims 1-11 and 18-20 were cancelled in Amendment dated 12/23/2021.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Note
Examiner notes that claim 35 has been renumbered to claim 34.  In the previous set of claims dated 12/23/2021, the number 34 was skipped in claim numbering and claim 34 was not presented.  MPEP 714(II)(C) states the original numbering of the claims must be preserved throughout the prosecution, and when claims are canceled, the remaining claims must not be renumbered.  Thus, renumbering previous claim 35 to claim 34 appears to be an inappropriate as it does not preserve the original numbering of the claims.  As such, claim 34 is treated as claim 35.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-16, 21-29, 31-33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerrada et al. “Fault diagnosis in spur gears based on genetic algorithm and random forest” (hereinafter Cerrada).

As per claim 12, Cerrada teaches a non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: 
training and testing an ensemble of decision trees for each individual across generations generated from executing an algorithm (i.e., training and testing a random forest in genetic algorithm, see at least page 87, Fig. 1, page 91, Fig. 4, paragraph 5, pages 97-99, section 4), wherein an individual is a subset of metrics monitored for a system and a generation of the individuals is non-homogenous (i.e., genetic algorithm for attribute selection, see at least pages 97-99, section 4);
evaluating fitness of the individuals based, at least in part, on testing of trained ensembles of decision trees against first samples of a time-series dataset corresponding to the subsets of metrics of the individuals (i.e., evaluate fitness, define test sets, build up confusion matrix, see at least pages 97-99, section 4, measuring raw vibration signals, 10 measurement repetitions for each case on 2 s, with 1 s interval between each repetition, see at least page 93, section 3), wherein the first samples correspond to a time period comprising a time in which a first incident began or a time in which the first incident occurred (i.e., samples illustrate fault conditions, see at least page 93, section 3, page 95, Fig. 8, page 96, Fig. 9), the first incident based on a set of metrics collected from monitoring the system (i.e., conditional parameters collected from raw data, condition parameters for fault diagnosis, see at least page 88, paragraph 3, page 93-97, section 3); and 
indicating a first subset of metrics of a first individual generated after termination of the algorithm as related to the first incident (i.e., the best subset of attributes is selected by accomplishing the stop criteria of the GA, see at least page 89, first paragraph, pages 97-99, section 4).

As per claim 13, Cerrada teaches wherein the operations further comprise generating an ensemble of decision trees for each individual with the ensemble of decision trees constrained to the subset of metrics indicated in the individual (i.e., for each individual, the data matrix is built up, in training phase, one RF-based classifier is adjusted for each data matrix, see at least pages 97-99, section 4).

As per claim 14, Cerrada teaches wherein evaluating fitness of the individuals based, at least in part, on testing of trained ensembles of decision trees against the first samples comprises determining fitness values for the individuals based, at least in part, on accuracy of the ensembles of decision trees determined from the testing (i.e., performance of a classifier is based on specific metrics such as the Fβ-score, which is weighted average of the precision and recall, see at least pages 97-99, section 4).

As per claim 15, Cerrada teaches wherein the accuracy of a trained ensemble is a harmonic average of precision and recall computed from testing the trained ensemble of decision trees (i.e., performance of a classifier is based on specific metrics such as the Fβ-score, which is weighted average of the precision and recall, see at least pages 97-99, section 4). 

As per claim 16, Cerrada teaches wherein the operation of indicating a first subset of metrics of a first individual generated after termination of the algorithm as related to the first incident comprises selecting the first individual based on the first individual having the highest fitness value in a last generation (i.e., best individual with best fitness value, see at least pages 97-99, section 4, page 100, Fig. 12, paragraph 2).

As per claim 21, Cerrada teaches wherein each individual comprises an individual feature subset of a plurality of features (i.e., individuals generated with random selections of 0 or 1 for each entry mji for the selected attributes, see at least pages 97-99, section 4).

As per claim 22, Cerrada teaches wherein each individual comprises a number of features that is at least two orders of magnitude smaller than a number of features of the plurality of features (i.e., each RF in the attribute selection process has been trained with a number of random variables that is square root of number of attributes that are selected from the attributes, see at least page 99, last paragraph).

As per claim 23, Cerrada teaches instructions that are executable by the computing device to terminate the algorithm responsive to satisfying termination criteria comprising one or more of a number of generations to run, an average fitness across a generation, number of individuals in a generation that exceed a fitness threshold, and variation in fitness values across a generation (i.e., two stop criteria, first one by reaching the maximum number of generations, minimum of change in the fitness value between two successive generations, see at least page 99, bullet 7).
As per claim 24, Cerrada teaches instructions that are executable by the computing device to predict an occurrence of a second incident based on monitoring of the first subset of metrics of the first individual (i.e., diagnoser for fault diagnosis, see at least abstract, page 89, first paragraph, pages 102-103, section 6).

As per claims 25-29, 31-33, and 35, these are the system claims of claims 13-16 and 21-24.  Therefore, claims 25-29, 31-33, and 35 are rejected using the same reasons as claims 13-16 and 21-24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cerrada, in view of Leardi et al. “Genetic algorithms applied to feature selection in PLS regression: how and when to use them” (hereinafter Leardi).

As per claim 17, Cerrada teaches wherein the operation of indicating a first subset of metrics of the first individual generated after termination of the algorithm as related to the first incident comprises: training a set of one or more decision trees with the first individual to generate a trained set of one or more decision trees for classifying live metric values as related to the first incident or not related to the first incident (i.e., once the best subset of attributes is selected by accomplishing the stop criteria of the GA, a retraining phase for the classifier is performed with the best individual, and the diagnoser is obtained for fault diagnosis, see at least abstract, page 89, first paragraph, pages 97-99, section 4, pages 102-103, section 6).
Cerrada does not explicitly teach determining the n most frequently occurring metric across the m fittest individuals in a last generation; generating the first individual from the determined n most frequently occurring metrics.
Leardi teaches determining the n most frequently occurring metric across the m fittest individuals in a last generation (i.e., the n most frequently selected variables, see at least page 197, section 2.4); 
generating the first individual from the determined n most frequently occurring metrics (i.e., final model is obtained following a stepwise approach, in which the variables are entered according to the frequency of selections (i.e., in the model with n variables, the n most frequently selected variables are present), see at least page 197, section 2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cerrada to determine the n most frequently occurring metric across the m fittest individuals in a last generation and generate the first individual from the determined n most frequently occurring metrics as similarly taught by Leardi because Cerrada teaches best subset of attribute is selected and it would have been obvious to use known technique in the art to select best subset of attributes such as using the most frequently selected variables such as taught by Leardi.

As per claim 30, this is the system claim of claim 17.  Therefore, claim 30 is rejected using the same reasons as claim 17.
Response to Arguments
Rejection of claims under §102: 
Applicant argued that Cerrada does not disclose evaluating the first of individual subsets of metrics using a samples of time-series data that correspond to a time period comprising a time in which a first incident occurred, or an incident that was observed based on a set of metrics collected from monitoring a system, as recited in the independent claims. Applicant argued cited portion of Cerrada only describes measuring the frequency of vibration of a gearbox an detecting a fault in the gear box based on the measured frequency. Applicant further argued the alleged samples of Cerrada do not correspond to a time in which an incident occurred, but rather only a vibration of the gearbox that indicates the state of the gear box.
Applicant’s argument has been fully considered, but examiner respectfully disagrees.  Cerrada teaches measuring of signals with different measurement settings, such as for 2s with 1s interval between the repetitions (see at least page 95, section 3).  For example, in Fig. 8, Cerrada shows samples of time domain signals.  The signals depict faults such as gear tooth breakage 10%, pinion pitting, etc.  The faults are incidents, and the time period of signal that depicts the fault is a time period in which the incident occurred. Cerrada further teaches condition parameters are obtained from the raw data (signals), and condition parameters are used for fault diagnosis (see at least page 88, paragraph 3, page 93-97, section 3).  Thus, the fault is observed based on a set of metrics (conditional parameters/attributes) collected from monitoring the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krumm et al. (US 2017/0076217) is cited to teach determining an anomaly has occurred based on comparing time series data.

THIS ACTION IS MADE FINAL  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121